 



Exhibit 10.4
TRADEMARK AND COPYRIGHT LICENSE AGREEMENT
     THIS TRADEMARK AND COPYRIGHT LICENSE AGREEMENT (this “Agreement”) is made
effective as of December 21, 2005 (the “Effective Date”) by and between Clear
Channel Identity, L.P., a Delaware limited partnership (“Licensor”), and CCE
Spinco, Inc., a Delaware corporation (“Licensee”).
RECITALS:
     WHEREAS, Licensee is a wholly owned subsidiary of Licensor and, as such,
has been using certain of Licensor’s intellectually property pursuant to a
license in connection with the production and promotion of live entertainment
(the “Business”);
     WHEREAS, Licensee will cease to be a wholly owned subsidiary of Licensor
pursuant to a separate agreement between the parties entitled Master Separation
and Distribution Agreement;
     WHEREAS, Licensor is the owner of the trademark CLEAR CHANNEL and
variations thereof, other marks incorporating the term CLEAR CHANNEL and
variations thereof, the mark CC and variations thereof, and the C Logo shown on
Exhibit A and variations thereof, and other marks used in connection with the
Business that would indicate an affiliation with Licensor when used, and trade
dress and other indicia of origin associated with such trademarks (collectively,
the “Marks”) and is the owner of trademark registrations and applications for
the Marks;
     WHEREAS, Licensor is the owner of the copyrights in packaging, labels,
signage, marketing, advertising and promotional materials that bear or display
the Marks (collectively, the “Copyrights”);
     WHEREAS, Licensor owns certain Internet domain name registrations that
incorporate the Marks, including, without limitation, those set forth on
Exhibit B (collectively, the “Domains”);
     WHEREAS, although certain of the Marks, certain of the Domains and certain
of the Copyrights are assets currently used in the Business, Licensee does not
own and is not acquiring from Licensor any rights in the Marks, the Domains or
the Copyrights;
     WHEREAS, the parties, by this Agreement, desire to establish Licensee’s
right to continue to use certain of the Marks and certain of the Copyrights in
the Licensed Territory (as defined below) for the Business, during a
transitional period, under the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT:
1.     CERTAIN DEFINITIONS.
     The following terms shall have the following meanings as used herein:
     (a)     “Affiliate” means, with respect to a specified person or entity,
any other person or entity or member of a group of persons or entities acting
together that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by or is under common control with, the specified
person or entity.
     (b)     “Distribution Date” shall mean that certain day defined as such
under the Master Separation and Distribution Agreement between the parties,
dated December 20, 2005.
     (c)     “Domain Names” shall mean the domain name registrations that
incorporate the Marks, including, but not limited to, those set forth in
Exhibit B, as may be amended from time to time, used in connection with the
Business.
     (d)     “Licensed Copyrighted Works” shall mean all packaging, labels,
signage, marketing, advertising and promotional materials bearing or displaying
the Licensed Marks including website materials that are used by Licensee for the
Business in the Licensed Territory as of the Effective Date, in only the
specific form or medium in which they are embodied as of the Effective Date, or
in such other form as may be approved by Licensor as provided in Section 2, to
the extent that Licensor or one of its Affiliates owns each such work.
     (e)     “Licensed Marks” shall mean the Marks as and in the form in which
they are used by Licensee on or in connection with the Business in the Licensed
Territory as of the Effective Date.
     (f)     “Licensed Territory” shall mean the world.
     (g)     “Term” shall mean the period beginning on the Effective Date and
ending on the first to occur of (i) the one year anniversary of the Distribution
Date and (ii) the termination of this Agreement pursuant to Section 11.2.
     (h)     “Trademark Rights” shall mean, collectively, all foreign, federal,
state, and common law rights in and to the Licensed Marks.
2.     GRANT OF LICENSES; RESERVATION OF RIGHTS.
     2.1     Trademark License. Upon the terms and conditions set forth in this
Agreement, Licensor grants to Licensee a revocable, non-exclusive,
non-transferable license to utilize the Licensed Marks solely upon and in
connection with the Business in the Licensed Territory during the Term (the
“Trademark License”).
     2.2     Royalty Fee. Licensee shall pay Licensor for the use of the
Licensed Marks pursuant to the amount set forth on Exhibit C, attached hereto.
The amount owed by Licensee shall accrue throughout the Term and shall be paid
quarterly as follows: Within thirty (30) days

2



--------------------------------------------------------------------------------



 



after the end of each of the Licensor’s and Licensee’s fiscal quarters, Licensee
shall pay to Licensor the total amount owed by Licensee to Licensor for the use
of the Licensed Marks under this Agreement during such fiscal quarter.
     2.3     Limitations on Trademark License. The Trademark License is limited
to the Business, provided that the products and services provided in connection
with the Business are at least of a quality that is substantially the same as or
is higher than the quality of those currently provided or sold by Licensee as of
the Effective Date. NO LICENSE IS GRANTED HEREUNDER FOR ANY USE OTHER THAN THAT
SPECIFIED, AND NO LICENSE IS GRANTED HEREUNDER FOR ANY COMBINATION OF THE
LICENSED MARKS WITH OTHER PRODUCTS, SERVICES OR MARKS WITHOUT PRIOR WRITTEN
CONSENT OF LICENSOR WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.
     (a)     Licensee may use other marks, including marks owned by third
parties, for the Business, in addition to the Licensed Marks, provided Licensee
has obtained the necessary rights from the third party, if any. In no event
shall the other mark be used in such a manner that, in Licensor’s reasonable
business judgment, a composite mark is created that includes any of the Licensed
Marks and, notwithstanding anything to the contrary in this Agreement, Licensor
may reject any proposed use that bears such a composite mark.
     (b)     It is hereby recognized that Licensee may wish to transition to a
new mark or an existing mark owned by Licensee during the course of this
Agreement and phase out the use of the Licensed Marks gradually during the Term.
In connection with such transition, Licensee may wish to utilize such new or
existing mark in connection with the Business in addition to the Licensed Marks.
In the event Licensee desires to utilize both the Licensed Marks and a new mark
simultaneously during the transition, Licensee shall provide at least thirty
(30) calendar days prior written notice to Licensor of such proposed transition,
along with a rendering of the proposed transitional usage. Licensor shall have a
period of thirty (30) calendar days following receipt of such notice and
rendition in which to give or withhold its approval of such transitional usage
and Licensor shall be deemed to not have approved such transitional usage if
Licensor does not deliver to Licensee its written approval thereof within such
thirty (30) calendar day period. Licensor shall not unreasonably withhold or
delay its approval, but such approval shall not be deemed to be unreasonable if
(i) the proposed usage of the Licensed Marks with such transitional mark
creates, in Licensor’s reasonable business judgment, a composite mark that
includes any of the Licensed Marks, (ii) if the new mark proposed to be used by
Licensee in addition to the Licensed Marks is confusingly similar to the
Licensed Marks, or (iii) if the proposed usage is derogatory or coveys a
negative connotation with respect to Licensor or the Licensed Marks.
     2.4     Copyright License. Upon the terms and conditions set forth in this
Agreement, including, without limitation, those set forth in this Section 2.4,
Licensor, on behalf of itself and its Affiliates, grants to Licensee a
revocable, nonexclusive, royalty-free, transferable to the extent provided in
Section 9.1, license to use, reproduce, distribute copies of, make derivative
works of, publish, distribute, display, broadcast and/or transmit the Licensed
Copyrighted Works in the Licensed Territory, through only the media utilized by
Licensor as of the Effective Date,

3



--------------------------------------------------------------------------------



 



for the limited purpose of enabling Licensee to exercise its rights under the
Trademark License (the “Copyright License”). By way of example, without
limitation, in the case of a print advertisement appearing in a particular
magazine as of the Effective Date, the Copyright License shall permit Licensee
to utilize the advertisement in the same magazine. Notwithstanding the
foregoing, Licensee shall have the right during the Term to modify or create
derivative works of the Licensed Copyright Works and to use new media for the
publication, distribution, display, broadcast and/or transmission of same,
subject to the prior written approval of Licensor, which approval shall not be
unreasonably withheld or delayed. In the event Licensee desires to modify,
create derivative works of or utilize new media for the publication,
distribution, display, broadcast and/or transmission of the Licensed Copyrighted
Works in connection with the exercise of its rights under the Trademark License,
Licensee shall provide Licensor at least sixty (60) calendar days prior written
notice, which notice shall include reasonably sufficient details concerning
Licensee’s plans, including copies or drafts of the modified or derivative
works, and a list and description of the use thereof, including the media
through which such works will be published, distributed, displayed, broadcast
and/or transmitted. Licensor shall have until the end of such sixty
(60) calendar day period in which to give or withhold its written approval for
all or a portion of the matters contained in Licensee’s notice; provided, that
Licensor shall be deemed not to have approved any matter contained in Licensee’s
notice if Licensor does not deliver to Licensee its written approval thereof
within such sixty (60) calendar day period.
     (a)     Licensee shall cooperate with Licensor in connection with
Licensor’s review of the matters contained in Licensee’s notice, including by
providing any additional information or materials that may be requested by
Licensor.
     (b)     Upon Licensor’s written approval of any modified or derivative
works for use for the Licensed Products such modified or derivative works shall
be deemed to be “Licensed Copyrighted Works.” In addition, upon approval (or
deemed approval) by Licensor any resulting trade dress or trademarks shall be
deemed to be “Licensed Marks.” If Licensor does not approve in writing any
modified or derivative works, or the media through which such works or any other
Licensed Copyrighted Works are to be disseminated, then Licensee shall be
prohibited from employing same under the terms of this Agreement, including
under the Trademark License or the Copyright License. It is hereby expressly
understood, however, that the primary purpose of this Agreement is to enable
Licensee to transition to a new mark and trade dress for use in the Business.
Accordingly, the failure of Licensor to approve modified or derivative works
shall not be deemed unreasonable if Licensor, in its sole discretion, considers
the proposed works to be a material alteration of the Licensed Marks or Licensed
Copyrighted Works as of the Effective Date.
     (c)     Any modified or derivative works not approved by Licensor hereunder
and from which the Licensed Marks are not removed or obliterated shall be
promptly destroyed by Licensor, Licensee and, if applicable, by any Permitted
Third Party Provider (as defined in Section 2.10).

4



--------------------------------------------------------------------------------



 



     2.5     Rights of and Obligations to Third Parties. Notwithstanding any
other provisions of this Agreement to the contrary, nothing in this Agreement
shall be deemed to be a grant by Licensor of a license, sublicense, or other
grant of a right to Licensee to use any copyrights of a third party or any
rights under any third-party license that cannot be licensed, sublicensed or
granted without the consent, approval or agreement of another party, unless such
consent, approval or agreement is first obtained.
     2.6     Reservation of Rights. Notwithstanding anything herein to the
contrary, Licensor may utilize (and may license another party to utilize) the
Licensed Marks in connection with any business in the Licensed Territory.
Further, this Agreement does not restrict or limit Licensor’s rights to utilize
or license the Licensed Marks in any manner. Notwithstanding anything contained
herein to the contrary, Licensor shall have the unrestricted right to utilize
(and to license another party to utilize) its copyrights in the Licensed
Copyrighted Works.
     2.7     Term. Subject to the survival provisions of Section 11.4, the term
of this Agreement and the Trademark License and Copyright License granted
hereunder shall begin on the Effective Date and shall expire at the end of the
Term. This Agreement will not be renewed or extended, absent the execution of a
separate document explicitly expressing such, executed by both Licensor and
Licensee.
     2.8     Domain Names. Licensee acknowledges that Licensor owns the Domain
Names. For the Term, Licensor agrees to maintain the Domain Names and redirect
the certain domain names listed in Exhibit B, as may be amended from time to
time by mutual agreement of the Parties, to a new website included in the New
Works (as defined in Section 3.5) that Licensee may create pursuant to this
Agreement at a url that Licensee will register and maintain. Licensee shall be
responsible for hosting and maintaining the website, whether the website is part
of the Licensed Copyrighted Works or New Works. Licensor shall not be required
to maintain registrations of the Domain Names after expiration or termination of
this Agreement, though it may, at its own discretion, do so.
     2.9     Corporate Name. Notwithstanding the foregoing license grants,
within ninety (90) days of the Distribution Date, Licensee shall and shall cause
any of its subsidiaries or Affiliates, if necessary, to change, at its own
expense, its corporate name to delete therefrom any Licensed Marks or any words
or phrases confusingly similar to the Licensed Marks that may be incorporated
therein.
     2.10     Permitted Third Party Providers. The parties acknowledge that
Licensee may wish to engage a third party manufacturer/service provider in
connection with Licensee’s exercise of its rights under the Trademark License
and the Copyright License. Licensee shall give written notice to Licensor of any
proposed third party manufacturer/provider arrangement not less than ninety (90)
calendar days prior to Licensee’s engaging any third party manufacturer/provider
(the “Notice Period”), which notice shall contain the name of any proposed third
party provider and a summary of the terms of Licensee’s proposed arrangement
with same. During the Notice Period, Licensor shall have sole discretion as to
whether to initially approve any proposed third party manufacturer/provider;
provided, that such approval shall not be unreasonably withheld or delayed.
Licensor shall advise Licensee whether it initially approves the proposed third
party manufacturer/provider as soon as practicable during the Notice

5



--------------------------------------------------------------------------------



 



Period. For purposes of this Agreement, any third party manufacturer/provider
that is approved by Licensor shall be a “Permitted Third Party Provider.”
3.     DEVELOPMENT OF NEW TRADEMARK RIGHTS AND NEW COPYRIGHTS.
     3.1     Development of New Trademark Rights. Except as expressly provided
in this Agreement, Licensee shall not develop or acquire new Trademark Rights
associated with the Business or otherwise. Except as expressly permitted under
Section 2 or as may be in use as of the Effective Date, Licensee is not itself
permitted to develop or use any derivative variations of any of the Licensed
Marks or to develop or use any variations, forms or stylizations of the Licensed
Marks. Trademark Rights that Licensee shall not develop or acquire include, but
are not be limited to, any federal, state, or foreign trademark registrations or
applications, trademarks, trade dress, trade names, service marks, symbols,
slogans, emblems, logos, designs and other indicia of origin or domain names
incorporating the Licensed Marks. The parties acknowledge and agree that any and
all new Trademark Rights shall be considered included within the definition of
“Trademark Rights” for purposes of this entire Agreement. Notwithstanding the
foregoing, any new trademarks that are not derivations of, variations upon, or
confusingly similar to, the Licensed Marks that are developed by Licensee shall
be the sole property of Licensee.
     3.2     Objection to New Trademark Rights. In the event that Licensee
inadvertently or intentionally develops or acquires new Trademark Rights,
Licensee shall give prompt written notice to Licensor of same. As soon as
practicable after Licensor becomes aware of any new Trademark Right
inadvertently or intentionally developed or acquired by Licensee, Licensor shall
have the right to object to the new Trademark Right which it deems, in its sole
discretion: (a) to be incompatible or inconsistent with any other Trademark
Rights, or with the image of the Licensed Marks; (b) to be in violation of any
law; or (c) to be otherwise inappropriate or offensive. Upon Licensor’s
objection to a new Trademark Right, Licensee shall: (a) promptly modify the new
Trademark Right to obviate Licensor’s objections, (b) promptly cease usage of
the new Trademark Right, and/or (c) withdraw or cancel (as appropriate) any
pending trademark application or issued trademark registration pertaining to the
new Trademark Right.
     3.3     Requirement for Assignment of New Trademark Rights. The parties
agree that Licensor shall be deemed the owner of any rights Licensee may have in
a new Trademark Right (excluding any new trademarks that are not derivations of,
variations on, or confusingly similar to, the Licensed Marks. Upon request,
Licensee shall promptly provide a confirmatory assignment of any new Trademark
Right to Licensor. Licensor has the right to refuse to license the new Trademark
Right to the Licensee for the remainder of the Term. Licensor shall have the
right to use, and to license others to use, any new Trademark Right after the
termination of this Agreement. The decision whether to seek or maintain any
federal, foreign, or state registration for any new Trademark Right or any of
the Licensed Marks shall be made in the sole discretion of Licensor. Licensee
shall fully cooperate with Licensor, including executing any documents and
providing any materials that Licensor shall request, to obtain or maintain any
such registration. To the extent the Licensed Marks or new Trademark Rights are
not the subject of federal or foreign registrations as of the Effective Date,
Licensee shall bear the cost of obtaining or maintaining same if Licensor
decides to seek registration.

6



--------------------------------------------------------------------------------



 



     3.4     Modifications to or Derivative Works of the Licensed Copyrighted
Works. Except as expressly permitted under this Agreement, Licensee shall not
itself develop or use any modified or derivative works of the Licensed
Copyrighted Works. Notwithstanding any provision of law that may initially vest
ownership of copyrights in modifications or derivative works of the Licensed
Copyrighted Works in Licensee or a third party that Licensee may engage in
connection therewith, Licensor and Licensee hereby expressly agree that Licensor
shall be considered the author and owner of the copyrights in the Licensed
Copyrighted Works, including any derivative works or modifications of the
original Licensed Copyrighted Works, whether or not any such modified or
derivative works are approved by Licensor for use in connection with the
Licensed Marks and the Business. To the extent permitted by law, the creation of
any modifications or derivative works of the Licensed Copyrighted Works shall be
deemed “works made for hire” for Licensor. Licensee shall execute any documents,
including assignments, Licensor may determine it requires to vest ownership of
the Licensed Copyrighted Works, including any modifications or derivative works
of the original Licensed Copyrighted Works, in Licensee. Licensee shall have
sole discretion as to whether to seek registration of the Licensed Copyrighted
Works, but in no event shall Licensee apply for copyright registration of any of
such works in its own name. Licensee shall execute written agreements, in a form
acceptable to Licensor, with any independent contractor Licensee engages in
connection with the creation of modifications or derivative works of the
Licensed Copyrighted Works to ensure that such independent contractor is bound
by this Section 3.4 and Section 3.7 to the same extent as Licensor.
Notwithstanding the foregoing, Licensee does not assign to Licensor, and
Licensee expressly retains the copyrights in all original content added by
Licensee (including any new trademarks of Licensee that are not derivations of,
variations upon, or confusingly similar to, the Licensed Marks) that is
incorporated in such modifications or derivative works of the Licensed
Copyrighted Works, to the extent such content does not bear or display any
Licensed Marks.
     3.5     Creation of New Works. Subject to the terms and conditions of this
Agreement, including those set forth in this Section 3.5, Licensee may create
new works in the nature of signage, marketing, advertising or promotional
materials, including websites that display the Licensed Marks (the “New Works”).
At least sixty (60) calendar days prior to the utilization of any of the New
Works in connection with Licensee’s exercise of its rights under the Trademark
License, Licensee shall provide a specimen of the New Work to Licensor and
specifics as to the proposed medium or media for the publication, distribution,
display, broadcast and/or transmission of same. Upon Licensor’s written
approval, which shall not be unreasonably withheld or delayed, Licensee may
utilize the approved New Work in the approved media to the extent permitted
under the Trademark License. Should Licensee desire to utilize a new medium for
the publication, distribution, display, broadcast or transmission of a New Work
previously approved, Licensee shall give Licensor at least thirty (30) calendar
days prior written notice as to the specifics of the proposed new media. Upon
Licensor’s written approval, which shall not be unreasonably withheld or
delayed, Licensee shall be permitted to use the new medium for the New Work to
the extent permitted by the Trademark License.
     3.6     Ownership of New Works. As between Licensor and Licensee, Licensee
shall be deemed the owner of the copyrights in the New Works and shall be
permitted to apply for copyright registration of the New Works. Under no
circumstances shall ownership rights extend to the Licensed Marks and upon
termination of Licensee’s rights under the Trademark License,

7



--------------------------------------------------------------------------------



 



Licensee shall cease all use of the New Works; provided, however, to the extent
that the Licensed Marks can be removed from the New Works, Licensee may continue
to use the New Works with the new mark that it will use for the Business.
     3.7     Appointment as Attorneys-In-Fact. IN THE EVENT THAT LICENSOR IS
UNABLE FOR ANY REASON WHATSOEVER TO SECURE LICENSEE’S SIGNATURE TO ANY
ASSIGNMENT DOCUMENT CONTEMPLATED UNDER THIS SECTION 3 OR TO ANY LAWFUL AND
NECESSARY DOCUMENT REQUIRED TO APPLY FOR OR EXECUTE ANY TRADEMARK OR COPYRIGHT
APPLICATIONS WITH RESPECT TO THE LICENSED MARKS OR THE LICENSED COPYRIGHTED
WORKS, LICENSEE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS LICENSOR AND ITS DULY
AUTHORIZED OFFICERS AND AGENTS AS LICENSEE’S AGENTS AND ATTORNEYS-IN-FACT TO ACT
FOR AND ON LICENSEE’S BEHALF AND INSTEAD OF LICENSEE, TO EXECUTE ANY SUCH
ASSIGNMENT AND EXECUTE AND FILE ANY SUCH APPLICATION AND TO DO ALL OTHER
LAWFULLY PERMITTED ACTS TO FURTHER THE PROSECUTION AND ISSUANCE OF TRADEMARK OR
COPYRIGHT REGISTRATIONS PERTAINING TO THE LICENSED MARKS OR THE LICENSED
COPYRIGHTED WORKS WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
LICENSEE.
4.     QUALITY CONTROL.
     4.1     Acknowledgment of Quality. The parties acknowledge that the
Licensed Marks have come to signify a high level of quality to the purchasing
public and that Licensor’s use of the Licensed Marks before the Effective Date
has been in connection with high quality products and services. The parties
further agree that it is important to both parties and to the purchasing public
that the goodwill in the Licensed Marks be retained and enhanced, and that the
sale of quality products and services under the Licensed Marks is the essence of
this Agreement.
     4.2     Acceptable Level of Quality. Licensee agrees to maintain at all
times a minimum level of quality of the products and services sold in connection
with the Business operated under the Licensed Marks (hereinafter referred to as
“Acceptable Level of Quality”). This Acceptable Level of Quality shall be
substantially consistent with or superior to, but in any case must not be
inferior in any material respect to, the level of quality maintained by Licensee
in the products and services sold in connection with the Business as Licensor’s
wholly owned subsidiary prior to the separation. Licensee also agrees as part of
the Acceptable Level of Quality that the products and services sold in
connection with the Business shall be produced, packaged, labeled, promoted,
sold, distributed and provided in accordance with all applicable foreign,
federal, state and local laws, and governmental orders and regulations as they
all may be in effect from time to time, and that the policy of sale,
distribution and exploitation by Licensee shall in no manner reflect adversely
upon the Licensed Trademarks. Licensee shall have a continuing obligation to
immediately notify Licensor within three (3) business days of any conflict of
which it becomes

8



--------------------------------------------------------------------------------



 



aware between any requirement of Licensor, and applicable foreign, federal,
state and local laws, and governmental orders and regulations as may be in
effect from time to time. Licensee shall be responsible for modifying any
Licensed Copyrighted Works (including the costs of any such modifications) as
may be required to comply with applicable foreign, federal, state and local
laws, and governmental orders and regulations or with the terms of this
Agreement. Any such modification shall be made in accordance with Section 2.4;
provided that Licensor agrees to provide as soon as reasonably practicable any
approval that is necessary to authorize Licensee to modify any Licensed
Copyrighted Works as may be required to comply with applicable foreign, federal,
state and local laws, and governmental orders and regulations. Licensee shall
have a further continuing obligation to notify Licensor immediately of any
inquiry, investigation, inspection or any other action by any government body or
unit thereof, with respect to the production, packaging, promotion, sale or
distribution of the products and services sold in connection with the Business
by Licensee (or any Permitted Third Party Provider) and the results thereof, or
by any of Licensee’s customers.
     4.3     Inspection of Premises and Licensed Products. Licensor, or its
designated representatives, shall have the right, at any time upon reasonable
notice to Licensee, to conduct during regular business hours an examination of
the products and services sold in connection with the Business offered by
Licensee under the Licensed Marks and to inspect and review during regular
business hours the business locations of Licensee and any Permitted Third Party
Provider, including all manufacturing, packaging, distribution, storage
facilities and the like, for the purpose of assuring adherence to the Acceptable
Level of Quality, proper use of the Licensed Marks, and compliance with the
terms of this Agreement. Licensee and any Permitted Third Party Provider shall
comply with all of Licensor’s reasonable requests directed to the condition of
or conduct of activities at these business locations that may, in Licensor’s
reasonable business judgment, affect the quality of the products and services
offered in connection with the Business and maintenance of an Acceptable Level
of Quality. If at any time, under any circumstances, Licensor determines that
the products and services offered in connection with the Business fail to be of
an Acceptable Level of Quality, Licensor shall so notify Licensee. Licensee and
any Permitted Third Party Provider shall immediately make such changes as are
required to obtain an Acceptable Level of Quality.
     4.4     Provision of Samples. Licensee agrees to furnish to Licensor, or
Licensor’s designated representative, samples of Licensee’s uses of the Licensed
Marks, including product, packaging, labels, signage and all forms of
advertising, promotional, and marketing materials, as Licensor may request at
any time, for the purpose of inspecting to ensure that these uses are of an
Acceptable Level of Quality and have been approved by Licensor for use with the
Licensed Marks. Licensee agrees to work promptly to correct or remedy uses of
the Licensed Marks which may, for any reason, fail in the judgment of Licensor
to meet the Acceptable Level of Quality imposed by Licensor, or to violate the
terms of this Agreement.
     4.5     Maintenance of Reputation and Goodwill. Licensee agrees that
neither Licensee nor any Permitted Third Party Provider who is not an Affiliate
of Licensor nor any other person or entity which controls, is controlled by, or
is under common control with either Licensee or any Permitted Third Party
Manufacturer who is not an Affiliate of Licensor, shall, during the Term or
thereafter, misuse the Licensed Marks or the Trademark Rights, take any action
that would bring any of them into public disrepute, or take any action that
would reasonably be expected to destroy or diminish Licensor’s ownership, value
or goodwill in the Licensed Marks, the Licensed Copyrighted Works or the
Trademark Rights.

9



--------------------------------------------------------------------------------



 



5.   OTHER CONDITIONS APPLICABLE TO LICENSED MARKS AND LICENSED COPYRIGHTED
WORKS.

     5.1     In connection with any and all of its uses of the Licensed Marks,
Licensee agrees to identify the licensed use under this Agreement and the
proprietary rights of Licensor. Examples of such notices include “CLEAR CHANNEL
is a registered mark of Clear Channel Identity, L.P.” and “CLEAR CHANNEL is a
registered mark used by CCE Spinco, Inc. under license from Clear Channel
Identity, L.P.”
     5.2     In connection with its use of any of the Licensed Marks, Licensee
agrees to use commercially reasonable efforts to make proper use of the “®”
symbol or other proper notice to indicate a registered mark, and the “™” symbol
to indicate an unregistered mark in which Licensor may claim rights and/or which
is the subject of a state registration. Upon receiving notice from Licensor that
Licensee’s use of a registration notice or “™” symbol is incorrect or otherwise
deemed unacceptable, Licensee shall promptly modify such uses to obviate
Licensor’s objections. Licensor shall use commercially reasonable efforts to
include a legally sufficient copyright notice on the Licensed Copyrighted Works,
including any modification or derivative works of the original Licensed
Copyrighted Works. Licensee shall comply with all of Licensor’s requests
concerning the copyright notice for the Licensed Copyrighted Works.
6.     ACKNOWLEDGMENT OF RIGHTS; CESSATION OF USE.
     6.1     Goodwill. Licensee acknowledges that all goodwill accruing to
Licensee’s use of the Licensed Marks and/or Trademark Rights shall inure to the
benefit of Licensor.
     6.2     Acknowledgment of Licensor’s Ownership; Cessation of Use. Licensee
expressly recognizes and acknowledges that the use of the Licensed Marks or
Licensed Copyrighted Works shall not confer upon Licensee any intellectual
property or other proprietary rights. Upon expiration or upon termination of
this Agreement, the Trademark License and/or the Copyright License for any
reason, Licensee shall immediately cease all use of the Licensed Marks, the
Licensed Copyrighted Works and the New Works (except as expressly permitted in
this Agreement). Licensee further agrees that, at no time after the expiration
or termination of its rights to use the Licensed Marks pursuant to this
Agreement, will it make any further use of the Licensed Marks or any other
designation, symbol, design, emblem, mark, or name similar to the Licensed Marks
even if Licensor does not thereafter use the Licensed Marks, either itself or
through another authorized party.
     6.3     Agreement Not to Contest. Licensee shall not question, contest or
challenge the title or ownership by Licensor of the Licensed Marks or the
Licensed Copyrighted Works during the Term or thereafter. Licensee will claim no
right, title or interest in the Licensed Marks or any other designation, symbol,
design, emblem, mark, or name similar thereto or the Licensed Copyrighted Works
except the right to use the same pursuant to the terms, provisions and
conditions of this Agreement, and will not seek during the Term or thereafter to
register the same in any jurisdiction or before any agency, regulatory body, or
official entity.
     6.4     Registration of Domain Names. Licensee agrees that neither Licensee
nor any other person or entity which controls, is controlled by, or is under
common control with Licensee

10



--------------------------------------------------------------------------------



 



shall during the Term or thereafter register or use any domain name that
incorporates the Licensed Marks, or any formative of the Licensed Mark, or any
confusingly similar mark, whether in a top level domain name or secondary domain
name, or as part of any other uniform resource locator (URL) address.
     6.5     Licensor’s Right to Protect Trademarks and Copyrights. Nothing in
this Agreement shall be construed to bar Licensor from protecting its right to
the exclusive use of its trademarks, service marks, names or copyrights against
infringement thereof by any party or parties, including Licensee (in the case of
its use of any of the foregoing other than pursuant to the Trademark License or
the Copyright License), either during the Term or thereafter.
7.     POLICING OF TRADEMARK RIGHTS AND COPYRIGHTS.
     7.1     Duty to Notify of Infringement. Licensee shall promptly notify
Licensor in writing in the event it becomes aware of any third party infringing,
misusing, or otherwise violating any of Licensor’s rights in the Licensed Marks
or the Licensed Copyrighted Works, or who Licensee believes is, or may be
infringing, diluting, or otherwise derogating the Licensor’s rights in the
Licensed Marks or the Licensed Copyrighted Works.
     7.2     Enforcement Action by Licensor. Licensor may, at its sole
discretion, take action against such third party to enforce its interest in the
Licensed Marks and the Licensed Copyrighted Works, and in such event shall be
entitled to retain all monetary recovery from any such third party by way of
judgment, settlement, or otherwise. In the event Licensor elects or takes
enforcement action, Licensee agrees to cooperate promptly and fully with any
such effort, at Licensee’s expense.
8.     CONFIDENTIALITY.
     8.1     Each of Licensor and Licensee (the “Receiving Party”), on behalf of
itself, and on behalf of its Affiliates, agrees to maintain the confidentiality
of all data and other proprietary information concerning the other party (the
“Disclosing Party”) and/or the Disclosing Party’s Affiliates that may be made
available or disclosed to it during the Term (collectively, the “Confidential
Information”); provided that Confidential Information will not include any
information that: (a) is or becomes generally available to the public other than
as a result of a breach of this Agreement by the Receiving Party or its
Affiliates; (b) was available to the Receiving Party on a non-confidential basis
prior to its disclosure to the Receiving Party by the Disclosing Party;
(c) becomes available to the Receiving Party on a non-confidential basis from a
source other than the Disclosing Party who the Receiving Party reasonably
believes is not bound by a legal or contractual obligation not to disclose such
Confidential Information; or (d) was independently developed by the Receiving
Party without use of or reference to the Confidential Information. Without
limiting the foregoing, Licensor and Licensee will utilize the same methods and
practices in the protection of the Confidential Information that each utilizes
in protecting its own confidential information. Each of Licensor and Licensee,
in its capacity as a Receiving Party, agrees that it will not disclose the
Confidential Information of the Disclosing Party without the prior written
consent of the Disclosing Party, except for disclosures (a) that may be required
by applicable law, rule or regulation, (b) that may be required by the Receiving
Party to enforce the rights of the Receiving Party under this Agreement, and
(c) to the Receiving Party’s

11



--------------------------------------------------------------------------------



 



Affiliates and other representatives and agents that the Receiving Party
reasonably believes need to know such Confidential Information to perform
obligations hereunder. Each of Licensor and Licensee, in its capacity as a
Receiving Party, will be responsible for any breach of this Section 8.1 by its
Affiliates, representatives and agents. Before any disclosure is made pursuant
to applicable law, rule or regulation, the party with the disclosure requirement
will, if permitted by applicable law, rule or regulation, give advance written
notice of such disclosure to the non-disclosing party so that such
non-disclosing party may seek a protective order against such disclosure. In the
absence or unavailability of any such protective order, the party with the
disclosure requirement hereby agrees to take all reasonable and lawful actions
to seek confidential treatment for such disclosure and, to the extent
practicable, to minimize the extent of such disclosure. The provisions of this
Section 8.1 shall survive expiration or termination of this Agreement for any
reason and shall remain in full force and effect in accordance with its terms,
without modification, limitation or impairment of any kind for a period of two
(2) years following such expiration or termination.
9.     ASSIGNMENT AND SUBLICENSE.
     9.1     Restriction on Assignment and Sublicense. Except as otherwise
expressly set forth herein, neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned, transferred, conveyed or
delegated by Licensee in any manner (whether by operation of law pursuant to a
change of control or otherwise) without the prior written consent of Licensor,
and any purported assignment, transfer, conveyance or delegation in violation
hereof will be null and void, provided that Licensee may assign this Agreement
and its rights and obligations hereunder to any direct successor to all or
substantially all of the Business. This Agreement is not intended to confer any
rights or benefits on any person or entity other than the parties hereto, except
as expressly provided in Section 10.1. Licensee shall not sublicense any of its
rights under this Agreement without the express prior written consent of
Licensor, which shall be solely within Licensor’s discretion and subject to
Licensee’s sublicensee’s express written agreement to abide by and comply with
all of the terms and conditions of this Agreement. Licensor may freely transfer
this Agreement and its rights or obligations hereunder or the Licensed Marks or
Licensed Copyrighted Works, subject only to Licensee’s rights under this
Agreement.
     9.2     Continuance of Obligations. Any assignment or sublicense of rights
of Licensee under this Agreement, even with the prior consent of Licensor, shall
not operate to release, limit, impair or suspend any of the obligations of
Licensee under this Agreement.
10.     WARRANTY DISCLAIMER/INDEMNITY/HOLD HARMLESS.
     10.1     Licensee’s Indemnification Obligation. Regardless of any
inspections conducted by or consents granted by Licensor and regardless of
compliance by Licensee (or any Permitted Third Party Provider) with any
standards promulgated hereunder, Licensee agrees to indemnify, defend and hold
harmless Licensor, its Affiliates (including parent entities), and their
respective stockholders, directors, officers, employees, agents and assignees
from and against any and all claims, demands, causes of action, damages, losses,
liabilities, judgments, costs, fines, penalties, obligations, together with all
reasonable costs and expenses incurred in connection with the foregoing
(including, without limitation, court costs, litigation expenses and reasonable
attorneys fees) (“Damages”) that any of them may suffer or incur (including
pursuant to

12



--------------------------------------------------------------------------------



 



judgment or settlement) as a result of or relating to (a) Licensee’s use of the
Licensed Marks or the Licensed Copyrighted Works, (b) Licensee’s breach of any
of the terms of this Agreement, and (c) the activities or omissions of Licensee
or any of its stockholders, directors, officers, employees, agents and
assignees; provided, however, that Licensor shall not be entitled to
indemnification hereunder to the extent that the Damages being sought were
caused by any breach of a representation or warranty of Licensor hereunder or
act or omission of Licensor. If in the reasonable good faith judgment of
Licensor, the Licensee fails to undertake and continue the defense of any of the
foregoing, Licensor shall have the right (but not obligation) to make and
continue such defense as it considers appropriate and to settle the underlying
matter at the expense of Licensee. Nothing herein shall prevent Licensor from
defending, if it so desires in its own discretion, any matter at its own expense
through its own counsel, notwithstanding that the defense thereof may have been
undertaken by Licensee.
     10.2     Warranty. Licensor represents and warrants that it has full right
and authority to grant the licenses granted to Licensee hereunder.
     10.3     Warranty Disclaimer. EXCEPTING ONLY THE WARRANTY BY LICENSOR IN
SECTION 10.2, LICENSEE HEREBY EXPRESSLY ACKNOWLEDGES THAT LICENSOR MAKES NO
WARRANTIES OF ANY KIND TO LICENSEE, WHETHER WITH RESPECT TO THE LICENSED MARKS,
THE LICENSED COPYRIGHTED WORKS OR OTHERWISE. EXCEPTING ONLY THE WARRANTY BY
LICENSOR IN SECTION 10.2, LICENSOR HEREBY EXPRESSLY DISCLAIMS ANY WARRANTY
OBLIGATION, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
11.     DEFAULT; TERMINATION OF LICENSES.
     11.1     Defaults. For purposes of this Agreement, the term “Default” shall
mean and include any of the following:
     (a) the failure of Licensee or a Permitted Third Party Provider to fully
and timely perform any of its obligations under this Agreement (including any
failure to maintain an Acceptable Level of Quality), which failure continues for
thirty (30) calendar days, in the case of a failure to maintain an Acceptable
Level of Quality, or for ninety (90) days, in the case of other failure, after
written notice to Licensee from Licensor describing such failure with reasonable
specificity;
     (b) the failure of any of the warranties or representations of Licensee in
this Agreement to be true and correct, which failure is not fully remedied
within thirty (30) calendar days of written notice to Licensee from Licensor
describing such failure with reasonable specificity.
     11.2     This Agreement and the Trademark License and Copyright License
granted to Licensee under this Agreement, together with any and all rights of
Licensee or any of its assigns or sublicensees, shall terminate upon the first
to occur of the following:
     (a) Expiration of the Term;

13



--------------------------------------------------------------------------------



 



     (b) the date specified for termination in a written notice by Licensee to
Licensor;
     (c) the date specified for termination in a written notice by Licensor to
Licensee after the occurrence of the Default;
     (d) (i) Licensee files a petition for bankruptcy or is otherwise
adjudicated bankrupt, (ii) a petition for bankruptcy is filed against Licensee
and such petition is not dismissed within ninety (90) calendar days, or
(iii) Licensee becomes insolvent, discontinues its business or voluntarily
submits to, or is ordered by a bankruptcy court to undergo, liquidation pursuant
to Chapter 7 of the United States Bankruptcy Code (or any successor thereto);
     (e) any assignment for the benefit of creditors of Licensee; or
     (f) any attachment, execution of judgment or process against any of
Licensee’s rights under the Trademark License, the Copyright License or
otherwise under this Agreement, unless satisfied or released within sixty
(60) calendar days.
     11.3     Additional Requirements Upon Expiration or Termination. Upon
termination or expiration of this Agreement for any reason, all rights granted
to Licensee hereunder shall cease, including the Trademark License and the
Copyright License.
     (a) In addition to requirements upon expiration or termination set forth
elsewhere in this Agreement, within ten (10) calendar days of termination or
expiration of this Agreement for any reason, Licensee shall return or destroy,
all materials (including, without limitation, product, packaging, labels,
signage, marketing, advertising or promotional materials) pertaining to use of
the Licensed Marks and the Licensed Copyrighted Works that are in Licensee’s
possession (or in the possession of any third party over which Licensee
maintains control with respect to possession of such materials, including any
Permitted Third Party Provider).
     (b) Upon termination or expiration of this Agreement for any reason,
Licensee shall not operate its business in any manner which could suggest to the
public that such license is still in force, or that any relationship exists
between Licensor and Licensee. Without limitation, it is understood that this
Section 11.3(b) shall require Licensee to “de-identify” its facilities,
products, services and materials so as to remove any references to any of the
Licensed Marks, including from its signage and all advertising, marketing,
packaging and promotional materials, and to change the overall appearance of any
location to eliminate the use of any trademark or trade dress confusingly
similar with those owned by Licensor.
     11.4     Survival. In addition to the survival provisions set forth
elsewhere in this Agreement, the provisions Sections 1, 2.2 (with respect to
royalties accruing during the Term), 2.5, 3.1, 3.3, 3.4, 3.7, 4.5, 6, 7.2, 8.1,
9, 10, 11.3, 11.4, 12, 13, 14 and 15 shall survive expiration or termination of
this Agreement for any reason and shall remain in full force and

14



--------------------------------------------------------------------------------



 



effect in accordance with their respective terms, without modification,
limitation or impairment of any kind.
12.     INJUNCTIVE RELIEF; GOVERNING LAW.
     12.1     Injunctive Relief. Licensee acknowledges and agrees that Licensor
would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached. Accordingly, Licensee agrees that Licensor shall be entitled
to injunctive relief, in addition to an award for damages to prevent breaches of
the provisions of this Agreement and to enforce specifically (without posting
bond) this Agreement and the terms and provisions hereof.
     12.2     Governing Law.
     (a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
     (b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
TEXAS AND OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE, FOR
ANY LITIGATION, CLAIM OR DISPUTE UNDER THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY (AND AGREES NOT TO COMMENCE ANY LITIGATION, CLAIM OR DISPUTE
RELATING HERETO EXCEPT IN SUCH COURTS); PROVIDED, THAT THIS SECTION 12.2(b)
SHALL NOT PRECLUDE ANY PARTY TO THIS AGREEMENT FROM COMMENCING LITIGATION, CLAIM
OR DISPUTE IN ANOTHER JURISDICTION TO SECURE ENFORCEMENT OF ANY JUDGMENT OR
AWARD OBTAINED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, INCLUDING AN
AWARD OF SPECIFIC PERFORMANCE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY LITIGATION,
CLAIM OR DISPUTE ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN THE COURTS OF THE STATE OF TEXAS OR THE UNITED STATES OF AMERICA
LOCATED IN TEXAS, HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH LITIGATION BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
13.     STATUS OF THE PARTIES.
     13.1     Employment/Partnership Issues. This Agreement does not create, is
not intended to create, and shall not be interpreted or construed as creating a
partnership, joint venture,

15



--------------------------------------------------------------------------------



 



agency, employment, master and servant, or similar relationship between Licensor
and Licensee, and no representation to the contrary shall be binding upon either
party.
14.     NOTICES.
     All notices and other communications under this Agreement must be in
writing and will be deemed given (a) when delivered personally, (b) on the fifth
business day after being mailed by certified mail, return receipt requested,
(c) the next business day after delivery to a recognized overnight courier or
(d) upon transmission and receipt by the facsimile operator of confirmation of
successful transmission, if sent by facsimile, to the parties at the following
addresses or facsimile numbers (or to such other address or facsimile number as
such party may have specified by notice given to the other party pursuant to
this provision):
If to Licensor, to:
Clear Channel Identity, L.P.
c/o Clear Channel Communications, Inc.
200 E. Basse Road
San Antonio, TX 78209
Attn: Chief Executive Officer
Facsimile: (210) 822-2299
If to Licensee, to:
CCE Spinco, Inc.
9348 Civic Center Drive, 4th Floor
Beverly Hills, CA 90210
Attn: Chief Executive Officer
Facsimile: (310) 867-7051
15.     MISCELLANEOUS.
     15.1     Attorneys’ Fees and Costs. If attorneys’ fees or other costs are
incurred to secure performance of any obligations hereunder, or to establish
damages for the breach thereof or to obtain any other appropriate relief,
whether by way of prosecution or defense, the Prevailing Party (as defined
below) will be entitled to recover reasonable attorneys’ fees and costs incurred
in connection therewith. A party will be considered the “Prevailing Party” if:
(a) it initiated the litigation and substantially obtained the relief it sought,
either through a judgment or the losing party’s voluntary action before trial or
judgment; (b) the other party withdraws its action without substantially
obtaining the relief it sought; or (c) it did not initiate the litigation and
judgment is entered into for any party, but without substantially granting the
relief sought by the initiating party or granting more substantial relief to the
non-initiating party with respect to any counterclaim asserted by the
non-initiating party in connection with such litigation.
     15.2     Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the parties hereto, each of which will be deemed an original, but
all of which together will constitute one and the same instrument. No signature
page to this Agreement evidencing a party’s execution hereof

16



--------------------------------------------------------------------------------



 



will be deemed to be delivered by such party to any other party hereto until
such delivering party has received signature pages from all parties signatory to
this Agreement.
     15.3     Headings. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and will not in any way affect the meaning or interpretation of
this Agreement.
     15.4     Severability. The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, each of which will remain in full force and effect,
so long as the economic or legal substance of the transactions contemplated by
this Agreement is not affected in a manner materially adverse to any party.
     15.5     Binding Effect. This Agreement will be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns.
     15.6     Entire Agreement. This Agreement and the related documents
contained as Exhibits hereto contain the entire understanding of the parties
relating to the subject matter hereof and supersede all prior written or oral
and all contemporaneous oral agreements and understandings relating to the
subject matter hereof. This Agreement may be amended, supplemented or modified,
and any provision hereof may be waived, only by written instrument making
specific reference to this Agreement signed by the party against whom
enforcement is sought. The recitals to this Agreement are hereby incorporated by
reference and made a part of this Agreement for all purposes. To the extent of
any conflict between this Agreement and the Master Separation and Distribution
Agreement, the provisions of this Agreement shall control.
     15.7     Construction. Neither this Agreement nor any provision contained
in this Agreement will be interpreted in favor of or against any party hereto
because such party or its legal counsel drafted this Agreement or such
provision. Whenever the plural form of a word is used in this Agreement, that
word will include the singular form of that word. Whenever the singular form of
a word is used in this Agreement, that word will include the plural form of that
word. The term “and” shall also mean “or” and “or” shall also mean “and” as the
context permits or requires to provide the broadest meaning or inclusion of the
subject. The term “include” or any derivative of such term does not mean that
the items following such term are the only types of such items.
     15.8     Effect of Licensor Approvals. The parties recognize that the need
for the protection of consumers and of the public is of paramount consideration.
Accordingly, the parties agree that in no event will any approval granted by
Licensor under this Agreement serve to confirm Licensee’s compliance with, or
absolve or otherwise release Licensee of its responsibilities to comply with,
the provisions of this Agreement, including those relating to Product quality.
     15.9     Time is of the Essence. Time is of the essence of this Agreement.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed in duplicate originals by its duly authorized representatives on the
respective dates entered below.

            LICENSOR:

CLEAR CHANNEL IDENTITY, L.P.


By ___, its general partner
      By:   /s/ Randall Mays       Name:   Randall Mays       Title:        

            LICENSEE:

CCE SPINCO, INC.
      By:   /s/ Michael Rapino       Name:   Michael Rapino       Title:   Chief
Executive Officer  

 



--------------------------------------------------------------------------------



 



         

     The undersigned subsidiaries of CCE Spinco, Inc. have caused this Trademark
and Copyright License Agreement to be executed to be effective on the date first
written above by their respective duly authorized officers for the purpose of
agreeing to be bound to this Trademark and Copyright License Agreement and to be
liable, jointly and severally, with CCE Spinco, Inc. to Clear Channel
Communications, Inc. for all covenants, agreements, liabilities and obligations
provided herein or arising hereunder.

            CCE HOLDCO #1, INC.
      By:   /s/ Michael Rapino       Michael Rapino        Chief Executive
Officer     

            CCE HOLDCO #2, INC.
      By:   /s/ Michael Rapino       Michael Rapino        Chief Executive
Officer     

            SFX ENTERTAINMENT, INC.
      By:   /s/ Michael Rapino       Michael Rapino        Chief Executive
Officer     

 



--------------------------------------------------------------------------------



 



 
EXHIBIT A
 
 
Exhibit A





--------------------------------------------------------------------------------



 



EXHIBIT B
Certain Domain Name Registrations
     1.     cc.com

Exhibit B 



--------------------------------------------------------------------------------



 



EXHIBIT C
Royalty Rate
With respect to the period beginning on the Effective Date and ending on
June 20, 2006, no royalties shall accrue or be payable.
With respect to the period beginning on June 21, 2006 and ending on the last day
of the Term, royalties shall accrue at the rate of $100,000 per calendar month
or, for any period of less than a full calendar month, at the rate of $3,300 per
day.

Exhibit C 